Citation Nr: 0204288	
Decision Date: 05/09/02    Archive Date: 05/17/02

DOCKET NO.  01-06 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for hearing loss left ear.

2.  Entitlement to increased (compensable) rating for hearing 
loss right ear. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to 
February 1973.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the benefits sought. 

At his personal hearing on November 9, 2001 before the 
undersigned sitting as a Travel Member of the Board, an 
additional claim for tinnitus was advanced.  Because that 
issue is not before the Board on this appeal, it is hereby 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  In an unappealed rating decision dated in May 1994, the 
RO denied the veteran entitlement to service connection for 
hearing loss of the left ear.

2.  That evidence associated with the claims file subsequent 
to the May 1994 decision which is neither cumulative nor 
redundant, bears directly, but not substantially upon the 
specific matter under consideration, and by itself or in 
connection with evidence previously assembled is not so 
significant that it must be considered to decide fairly the 
merits of the claim.

3.  Service connection for hearing loss is established for 
the right ear only, and the medical evidence demonstrates 
that the appellant currently has Level II hearing impairment 
in his right ear. 


CONCLUSIONS OF LAW

1.  The May 1994 RO decision which denied entitlement to 
service connection for hearing loss to the left ear is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104(a) (2001). 

2.  New and material evidence to reopen the claim for service 
connection for left ear hearing loss has not been submitted.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001).

3.  The schedular criteria for a compensable rating for right 
ear hearing loss disability have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A,5107(a) (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1-4.14, 4.XX , Diagnostic Code XX (2001); see 
also new regulations at 66 Fed. Reg. 45630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 was recently 
enacted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2001) (VCAA).  This new legislation provides among other 
things for notice and assistance to claimants under certain 
circumstances.  See also new regulations at 66 Fed. Reg. 
45630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159), promulgated pursuant to the enabling 
statute.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

The Board finds that the veteran was provided ample and 
adequate notice as to the evidence needed to substantiate his 
claims in the pertinent rating decision, statement of the 
case and other development letters over the years. 

The RO has made satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file.  
The veteran was afforded a current VA examination in December 
2000.  He was offered an opportunity to submit additional 
evidence in support of his claims.  In short, the Board 
concludes that the duty to assist has been satisfied, as well 
as the duty to notify the veteran of the evidence needed to 
substantiate his claims, and the Board will proceed with 
appellate disposition on the merits. 

New And Material Evidence

Entitlement to service connection for hearing loss of the 
left ear was denied by an unappealed rating decision on May 
12, 1994, as the evidence demonstrated a left ear hearing 
loss that pre-existed military service, and the record failed 
to demonstrate a worsening of the condition in service or 
that the then manifested left ear hearing loss was otherwise 
related to military service.  Inasmuch as the veteran did not 
perfect a timely appeal, the RO's decision is final.  38 
U.S.C.A. § 7105. 

Notwithstanding, pursuant to 38 U.S.C.A. § 5108 the veteran's 
claim may be reopened if new and material evidence has been 
presented.  New evidence submitted to reopen a claim will be 
presumed credible solely for the purpose of determining 
whether the claim has been reopened.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  The Board must review all 
evidence submitted since the claim was finally disallowed on 
any basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  
If the Board's decision is favorable to the veteran, his 
claim must be reopened and decided on the merits.  See Glynn 
v. Brown, 6 Vet. App. 523, 528-29 (1994). 

If the Board finds that no such evidence has been offered, 
that is where the analysis must end, and what the RO may have 
determined in this regard is irrelevant.  Id.  Further 
analysis, beyond the evaluation of whether the evidence 
submitted in the effort to reopen is new and material, is 
neither required nor permitted.  Id. at 1384.  Any finding 
entered when new and material evidence has not been submitted 
"is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 
(1996) (applying an identical analysis to claims previously 
and finally denied, whether by the Board or by the RO).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.   38 C.F.R. § 3.156(a) 
(2001). 

As noted above, the VCAA is applicable to the appellant's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It bears emphasis, however, that the VA shall not 
reopen a claim that has been previously disallowed except 
when new and material evidence has been presented.

The evidence of record at the time of the February 1994 
rating determination consisted of the veteran's service 
medical records which included, inter alia, an entrance 
medical examination in August 1970 that showed left ear 
hearing loss prior to the veteran's military service.  A 
separation medical examination did not show any worsening of 
left ear hearing loss. 

The evidence associated with the claims file since the 
February 1994 rating consists of some additional medical 
evidence, which does not identify any worsening of left ear 
hearing loss in service or otherwise associate his left ear 
hearing loss to military service.  However, the evidence 
advanced as new and material consists chiefly of the 
veteran's testimony.  

The law provides that, with respect to questions involving 
diagnosis or medical causation, credible medical evidence is 
required.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  
Thus, the veteran's statements do not serve his claim in a 
meaningful way, see Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992) (holding that laypersons are not competent to 
establish a medical diagnosis or draw medical conclusions; 
such matters require medical expertise), nor do they provide 
a sufficient basis for reopening the previously disallowed 
claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1995) 
(holding that where resolution of an issue turns on a medical 
matter, lay evidence, even if considered "new," may not 
serve as a predicate to reopen a previously denied claim).

The evidence recently submitted bears directly, but not 
substantially upon the specific matters under consideration, 
and by itself or in connection with evidence previously 
assembled is not so significant that it must be considered to 
decide fairly the merits of the claim.  Based on the 
foregoing, the Board concludes that, inasmuch as no new and 
material evidence has been presented to reopen the previously 
disallowed claims, the prior decision remains final.  
Accordingly, the benefit sought on appeal must be denied.

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claims, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

Right Ear Hearing Loss

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity 
levels, ranging from level I for essentially normal acuity 
through level XI for profound deafness.  

In situations where service connection has been granted only 
for defective hearing involving one ear, the hearing acuity 
of the nonservice-connected ear is looked upon to be normal 
except in cases of bilateral total deafness.  In such 
situations, a maximum 10 percent evaluation is assignable 
where hearing in the service-connected ear is at level X or 
XI.  38 C.F.R. §§ 4.85 and 4.87, Diagnostic Code 6100.

The veteran was afforded a VA audiological examination 
conducted in December 2000.  At that time, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
50
85
90
LEFT
15
15
70
80
85

The average decibel loss between 1000 and 4000 hertz was 60 
decibels in the right ear, and, the left ear is reported with 
a 63 decibel loss.  Speech audiometry revealed speech 
recognition ability of 92 percent in the right ear and of 88 
percent in the left ear.  Although the veteran suffers from 
bilateral hearing loss, entitlement to service-connection is 
for the left ear only.  Bilateral total deafness is not shown 
by objective testing.

Considering the foregoing, evaluation of the noted findings 
in the context of Table VI of 38 C.F.R. § 4.87 indicates that 
the designation of a level II hearing impairment of the right 
ear is appropriate.  Because service connection is not 
established for the left ear, it would be assigned a Level I 
designation.  Comparing the veteran's service connected left 
ear level I hearing impairment against the similarly 
designated "better" right ear pursuant to Table VII of that 
same regulatory section reveals that a noncompensable 
evaluation continues to be appropriate for the veteran's 
level of hearing loss in his right ear.

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim 
for a compensable rating.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  

ORDER

Entitlement to service connection for hearing loss of the 
left ear is denied. 

Entitlement to increased evaluation for hearing loss of the 
right ear is denied. 



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

